
	
		III
		112th CONGRESS
		1st Session
		S. RES. 27
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2011
			Mr. Webb submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating January 26, 2011, as
		  National Kawasaki Disease Awareness Day.
	
	
		Whereas
			 Kawasaki disease is a serious illness characterized by the inflammation of
			 blood vessels throughout the body;
		Whereas
			 symptoms of Kawasaki disease include fever, rash, swelling, irritation, redness
			 of the whites of the eyes, and inflammation of the mouth, lips, and
			 throat;
		Whereas
			 Kawasaki disease primarily affects young children and is a leading cause of
			 acquired heart disease in the United States;
		Whereas
			 the Centers for Disease Control estimates that in 2006 approximately 5,500
			 individuals with Kawasaki disease were hospitalized in the United
			 States;
		Whereas
			 Kawasaki disease affects children of all races, but occurs most often in
			 children of Asian and Pacific Island descent;
		Whereas
			 the cause of Kawasaki disease is unknown;
		Whereas
			 Kawasaki disease can usually be treated if diagnosed promptly, but can cause
			 major health problems or even death if left untreated;
		Whereas
			 there is no test to definitively diagnose cases of Kawasaki disease;
		Whereas
			 a lack of awareness among health professionals and the public may contribute to
			 the underdiagnosis of Kawasaki disease; and
		Whereas, on January 26, 1961, Dr. Tomisaku
			 Kawasaki saw his first patient who suffered from what would later be termed
			 Kawasaki disease: Now, therefore, be it
		
	
		That the Senate—
			(1)designates January 26, 2011, as
			 National Kawasaki Disease Awareness Day;
			(2)recognizes the importance of awareness in
			 diagnosing and properly treating cases of Kawasaki disease;
			(3)urges all people of the United States to
			 educate themselves about Kawasaki disease and the signs and symptoms of
			 Kawasaki disease; and
			(4)encourages the people of the United States
			 to observe the day with appropriate ceremonies and activities.
			
